Mr. Justice Carter delivered the opinion of the court: This is an appeal by the Chicago and Grand Trunk Railway Company and the Grand Trunk Western Railway Company from a judgment of condemnation in a proceeding instituted by the city of Chicago for the widening of East and West Twelfth street from Michigan avenue to Ashland avenue. The property of said railway companies is in three parcels and situated immediately west and practically adjoining the property of the Atchison, Topeka and Santa Fe Railway Company, involved in this same proceeding and considered and passed upon in City of Chicago v. Lord, 276 Ill. 571. While the property in this case is not identical in size or use (it is substantially the same in both respects) with that of the property of the'Santa Fe Railway Company in the case just referred to, the questions raised in this case are all raised in the Santa Fe case and the rulings on these questions in that case must necessarily control here. As it was held under that, opinion it must be held here, that the judgment of the trial court is correct on all matters raised on this appeal except as to the form of the judgment. The judgment in this case, as in that case, was erroneous in not limiting the rights of the appellee in accordance with the viaduct contract. For this error the judgment here is reversed and the cause remanded, with directions to modify the judgment so as to provide that appellee’s rights acquired by the judgment shall, as to appellants’ property, be subject to the terms of the viaduct contract. Reversed and remanded, with directions.